ACCEPTED
                                                                                            12-15-00105-CV
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                       4/23/2015 4:01:14 PM
                                                                                              CATHY LUSK
                                                                                                     CLERK

                               No. __________
                                                                           FILED IN
                                                                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                      In the Twelfth Court of Appeals               4/23/2015 4:01:14 PM
                              Tyler, Texas                               CATHY S. LUSK
                                                                             Clerk



                       CONSOLIDATED PROPERTY
                           INTERESTS, LLC
                                                          Appellant

                                        v.

                   JERRY PAYNE AND PENNY PAYNE
                                                          Appellees


                        Appealed from the District Court of
                              Sabine County, Texas


              UNOPPOSED MOTION TO EXTEND THE
            DEADLINE FOR FILING A NOTICE OF APPEAL



Brent L. Watkins                                              Greg Smith
Texas Bar No. 24033312                                        Texas Bar No. 18600600
SKELTON SLUSHER BARNHILL                                      RAMEY & FLOCK, P.C.
 WATKINS WELLS, PLLD                                          100 E. Ferguson, Suite 500
1616 S. Chestnut                                              Tyler, Texas 75702
Lufkin, TX 75902-1728                                         Telephone: 903-597-3301
Telephone: 936-632-2300                                       Facsimile: 903-597-2413
Facsimile: 936-632-6545                                       gsmith@rameyflock.com
bwatkins@skeltonslusher.com

                         ATTORNEYS FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

       Consolidated Property Interests, LLC seeks leave to extend the deadline for

filing its notice of appeal. The requested relief is proper under Rules 10.5 and 26.3 of

the Texas Rules of Appellate Procedure.

1.     On March 13, 2015, the District Court of Sabine County, the Honorable

Charles Mitchell, signed a judgment in that Court’s cause No. 12,827. A copy of that

judgment is attached.

2.     On April 1, 2015, the undersigned completed and mailed a request for findings

of fact and conclusions of law. The request was properly addressed, with proper

postage affixed. Copies of the Request for Findings, the letter transmitting it, and the

certificate of mailing evidencing its proper and timely mailing are attached.

3.     Opposing counsel promptly received the request for findings. But the original

document did not arrive at the district clerk’s office until April 16. The document has

since been filed, with a file-stamp of April 16. See attached. While the request for

findings was timely and properly mailed, it is not eligible for the mailbox rule owing to

the sixteen-day delay in its arrival at the district clerk’s office.

4.     Because the request for findings cannot be deemed to have been timely filed,

the trial court’s plenary power over the March 13 judgment appears to have expired

and the ordinary, 30-day deadline for filing the notice of appeal controls.

Consequently, absent relief from this Court the time for appealing will have lapsed as




Unopposed Motion to Extend the Deadline for Filing a Notice of Appeal              Page 2
of Monday, April 13 – four days before Consolidated’s counsel first learned the request

for findings had not been timely received/filed.

5.     Consolidated desires to appeal the March 13 judgment. To this end, it has filed

a notice of appeal in the district court. A file-marked copy of the notice of appeal is

attached. For the notice of appeal to be considered timely, this Court must grant an

extension of the notice-of-appeal deadline.


                                  Information Required
                                   Under Rule 10.5(b)

6.     The information required of a motion to extend the notice-of-appeal deadline,

under Rule 10.5(b)(2), is as follows:

       a.     The notice of appeal was initially due April 13.

       b.     The trial court is the District Court of Sabine County.

       c.     The appealed judgment was signed March 13, 2015.

       d.     The judgment was issued in Cause No. 12,827, Consolidated Property

              Interests, LLC v. Jerry and Penny Payne.

       e.     The notice of appeal has been delivered to and filed by the district clerk

              as of Wednesday, April 22.

       f.     The reason an extension is needed is generally as stated above: Despite

              having timely prepared and timely mailed a proper request for findings

              of fact and conclusions of law, the request arrived at the district court

              sixteen days later, too late to be considered valid. Consequently, the

Unopposed Motion to Extend the Deadline for Filing a Notice of Appeal             Page 3
              extended appellate timetable, under which counsel had calendared the

              notice-of-appeal deadline, was not triggered. Counsel did not learn of

              this until Friday, April 17 – four days after the ordinary, 30-day notice-

              of-appeal deadline had passed. The failure to file a notice of appeal

              within the unextended deadline was not intentional, but was solely due

              to the failure of the request for findings to reach the district clerk within

              the 10-day period triggering the mailbox rule.

       g.     The notice of appeal was filed in the trial court yesterday, within 15 days

              after the initial deadline. This motion is timely, and authorizes this Court

              to grant an extension of the notice-of-appeal deadline, because it is filed

              within 15 days after the initial deadline for filing a notice of appeal. See

              TEX. R. APP. P. 26.3 & 10.5(b).


                                        Conference

       Opposing counsel, who has been provided a draft copy of this motion, states

that the motion is not opposed.

       WHEREFORE, PREMISES CONSIDERED, Consolidated requests that the

Court would extend the time for filing its notice of appeal to and including

Wednesday, April 22, the date the notice of appeal was tendered to the Sabine County

district clerk. Consolidated further requests all other relief this motion may authorize.




Unopposed Motion to Extend the Deadline for Filing a Notice of Appeal                Page 4
                                           Respectfully submitted,

                                           RAMEY & FLOCK, P.C.
                                           100 E. Ferguson, Suite 500
                                           Tyler, Texas 75702
                                           903-597-3301
                                           903-597-2413 – Fax

                                           /s/Greg Smith
                                           GREG SMITH
                                           State Bar No. 18600600
                                           gsmith@rameyflock.com

                                           BRENT L. WATKINS
                                           State Bar No. 24033312
                                           SKELTON SLUSHER BARNHILL
                                           WATKINS WELLS, PLLC
                                           1616 S. Chestnut
                                           Lufkin, TX 75902-1728
                                           Telephone: (936) 632-2300
                                           Facsimile: (936) 632-6545
                                           bwatkins@skeltonslusher.com

                                           Attorneys for Appellant

                            CERTIFICATE OF SERVICE

       A true copy of this motion was forwarded to the following counsel of record

by e-filing on this the 23rd day of April, 2015:

              katiecmorgan@yahoo.com
              Mr. John H. Seale
              SEALE STOVER & BISBEY
              P. O. Box 480
              Jasper, TX 75951


                                           /s/Greg Smith
                                           GREG SMITH


Unopposed Motion to Extend the Deadline for Filing a Notice of Appeal       Page 5